Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.
Claims 1-21 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 2, 4, 6-8, 10, 12-13, and 17-21 are amended
b.	This is a first action on the merits based on Applicant’s claims submitted on 03/15/2021.


Response to Arguments

Regarding claims 1-21 previously rejected under 35 U.S.C. § 103, Applicant's argument, see “Although the Applicant does not necessarily acquiesce the assertions in the Office Action, the Applicant has amended the claims to advance prosecution. For example, amended claim 1 recites, in part, “sending, by the network device and to the source network device, a message indicating a number of paths of the plurality of paths available to the network device for reaching the destination network device to be traced,” and for each of the paths, “receiving, by the network device, a response for the respective modified traceroute packet, wherein the response comprises the respective session identifier for the path;” and “sending, by the network device, the response for the respective modified traceroute packet to the source network device,” as recited in amended claim 1. The combination of Pani in view of Aldrin and Srinivasan do not describe or suggest the features recited in amended claim 1.”  on page 10, filed on 03/15/2021, with respect to Pani US Pub 2015/0124629 (hereinafter “Pani”), in view of Aldrin et al. US Pub 2011/0317696 (hereinafter “Aldrin”), and further in view of Srinivasan et al. US Pub 20120207039 (hereinafter “Srinivasan”) and of Chou et al. US Pub 2009/0073924 (hereinafter “Chou”), have been fully considered but are moot, over the limitations of “sending, by the network device and to the source network device, a message indicating a number of paths of the plurality of paths available to the network device for reaching the destination network device to be traced” and “receiving, by the network device, a response for the respective modified traceroute packet, wherein the response comprises the respective session identifier for the path; and sending, by the network device, the response for the respective modified traceroute packet to the source network device.”. Said limitations are newly added to the amended independent claims 1, 10, 17, and 20 and have been addressed in instant office action, as shown in section Claim Rejections - 35 USC § 103 below, with newly identified prior art teachings from Vobbilisetty et al. US Pub 2011/0299406 (hereinafter “Vobbilisetty”), in view of Kruger et al. US Pub 2013/0163446 (hereinafter “Kruger”), thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor,  Claims 6 and 18 recite the limitation “the received traceroute packet” in “a session identifier included with the received traceroute packet …” (underlined emphasis). There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests that this limitation be modified as such to overcome this 112(b) rejection: “a session identifier included with the received second traceroute packet”. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5, 7-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vobbilisetty et al. US Pub 2011/0299406 (hereinafter “Vobbilisetty”), in view of Kruger et al. US Pub 2013/0163446 (hereinafter “Kruger”), and further in view of Srinivasan et al. US Pub 20120207039 (hereinafter “Srinivasan”). 
Regarding claim 1 (Currently Amended)
Vobbilisetty discloses a method comprising:
receiving, by a network device (i.e. “intermediate node”) coupled to a plurality of paths for reaching a destination network device (i.e. “destination node”) and positioned between a source network device (i.e. “source node”) and the destination network device, a traceroute packet (i.e. “path-detecting request packet”; “the problem of route detection between TRILL nodes is solved by allowing a source node to send a number of path-detecting request packets to a destination node and determining whether corresponding response packets are received.  During operation, the source node constructs a number of path-detecting request packets having incremental hop counts, and sequentially transmits these packets to the destination node.  If an intermediate node receives a path-detecting request packet having the hop count set as 1, the intermediate node processes the packet, and sends a path-detecting response packet back to the source node. The path-detecting response packet includes information about the next hop, such as every possible node to which to forward the packet.  Otherwise, the intermediate node forwards the packet to a next node in the route.” [0046]);
sending, by the network device (i.e. “intermediate node”) and to the source network device (i.e. “source node”), a message indicating a number of paths of the plurality of paths available (“The path-detecting response packet includes information about the next hop, such as every possible node to which to forward the packet.” [0046]) to the network device (i.e. “intermediate node”) for reaching the destination network device to be traced (“If an intermediate node receives a path-detecting request packet having the hop count set as 1, the intermediate node processes the packet, and sends a path-detecting response packet back to the source node. The path-detecting response packet includes information about the next hop, such as every possible node to which to forward the packet.” [0046]); and
in response to sending the message indicating the number of paths, for each path of the plurality of paths:
generating, by the network device (i.e. “intermediate node”) and from the received traceroute packet (“The path-detecting request packet arrives at intermediate node 510, which traps the packet to its processor (operation 508).” [0073]), a respective modified traceroute packet for the path by modifying a payload of the received traceroute packet (“In one embodiment, intermediate node 510 traps a received packet to its processor if the Ethertype field contained in the packet payload indicates the packet is a TRILL OAM packet.  In a further embodiment, intermediate node 510 traps a received packet to its processor if the HC field in the TRILL header has a value of 1. Intermediate node 510 examines the TOAM header (operation 512).” [0073]) and
forwarding, by the network device (i.e. “intermediate node”), the respective modified traceroute packet for the path on the path (“If the received path-detecting request is a discovery request (as indicated by the flags field), the intermediate node responds to the request with all possible ECMP paths from the source to the destination.  Upon receiving a path discovery request, the intermediate node gets all the ECMP routes based on the inner MAC DA from its ASIC, and packs these ECMP routes into the data TLV fields of the response packet.  Each route will be in the form of [RBridge, slot/port, flag] with RBridge and slot/port being two separate 32-bit entities, and flag being an 8-bit entity.  Similar to the flags field in the TOAM header, the flag field in the data TLV can be used to indicate whether a particular route is routable.  If a route can be used to forward the packet, bit 7 of the flag field will be set as 1; otherwise, it is set as 0.  Note that, because more than one route can be included in the data TLV, a flag per route is needed.” [0069]);
receiving, by the network device (i.e. “intermediate node”), a response (“path-detecting response packets returned from “other” intermediate nodes”) for the respective modified traceroute packet (“to detect a possible route between two nodes, the system can transmit a number of path-detecting request packets having incremental hop counts from a source node to a destination node, and wait for path-detecting response packets returned from intermediate nodes and the destination node.  In one embodiment, both the request and response packets are TRILL-OAM packets, which are distinguishable from each other by the opcode.” [0063]), and
sending, by the network device, the response for the respective modified traceroute packet to the source network device (“In response to the TTL value being 1, which means the packet cannot be forwarded further, intermediate node 510 constructs a path-detecting response packet and sends it back to source node 500 (operation 514).  The path-detecting response packet includes the MAC address and port number of the next hop, to which intermediate node 510 would forward the packet to the destination node.” [0073]).
Vobbilisetty does not specifically teach modifying a payload of the received traceroute packet to include a respective session identifier for the path, and wherein the response comprises the respective session identifier for the path.
In an analogous art, Kruger discloses modifying a payload of the received traceroute (i.e. “probe” [0037]) packet (“the processing unit of the signaling plane probe is adapted to generate a hash value based on the identified one or more media data paths of the media plane of the service, the hash value being used as the signaling session identifier.” [0056]) to include a respective session identifier for the path (“The signaling plane probe registers the signaling sessions and their media data paths at a correlation unit in the network using the signaling session identifiers as a key, which allows a probe monitoring the media plane traffic of services (i.e. a media plane probe) to query the correlation unit for respective signaling session identifiers that correspond to media data paths detected in the media plane traffic monitored by the media plane probe thereby establishing the correlation between given media paths and signaling sessions of the services.” [0037])
and wherein the response (i.e. “correlation response message”) comprises the respective session identifier for the path (The media plane probe's processing unit may be for example also adapted to include to the correlation request message a destination IP address and port number and a source IP address and port number comprised by packets conveying media plane data of one of the services, and to associate a media data path indicated by the source IP address and port number and a media data path indicated by the destination IP address and port number to the signaling session identifier comprised in the correlation response message.” [0068]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vobbilisetty’s system for detecting a path between two nodes, to include Kruger’s method for correlating media data paths and a signaling session of a service, in order to effectively perform network routing diagnosis (Kruger [0037]).
Kruger uses a hash value as a session identifier.
In an analogous art, in another embodiment, Srinivasan discloses a different method to generate a session identifier by modifying a payload of the received traceroute packet (i.e. “test packet” [0019]; [0053]) to include a respective session identifier for the path (“generate a first packet for sending to a first packet receiver by a first route; insert a first session identifier into a payload of the first packet, where the first session identifier identifies a first session of the first packet receiver” [0007] and furthermore “a session identifier may be assigned to each session of a packet receiver, and may be embedded in the payload of test packets sent to the packet receiver.” [0019]; [0078])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vobbilisetty’s system for detecting a path between two nodes, as modified by Kruger, to include Srinivasan’s method for validating network traffic routing, in order to effectively perform network routing diagnosis “The method includes generating a first packet for sending to a first packet receiver by a first route; inserting a first session identifier into a payload of the first packet, where the first session identifier identifies a first session of the first packet receiver; sending the first packet to a packet classifier;" Srinivasan [0005]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Srinivasan’s method for validating network traffic routing into Vobbilisetty’s system for detecting a path between two nodes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2 (Currently Amended)
Vobbilisetty, as modified by Kruger and Srinivasan, previously discloses the method of claim 1, wherein the received traceroute packet comprises:
Vobbilisetty further discloses one or more network addresses of one or more preceding network devices (i.e. “all intermediate nodes”) that forwarded the received traceroute packet on a preceding path to the network device, wherein the one or more preceding network devices (i.e. “all intermediate nodes”) are positioned between the network device (i.e. “each intermediate node”) and the source network device (“Along the route, each intermediate node sends a response packet to the source node.  The receipt of response packets from all intermediate nodes and the destination node facilitates the mapping of possible route from the source node to the destination node.” [0059]; Fig. 5)
Kruger further discloses one or more session identifiers (i.e. “signaling session identifier”) associated with the preceding path (i.e. “media path”) to the network device on which the one or more preceding network devices forwarded the received traceroute packet (“The signaling plane probe 401 forwards 505 a `new session` event to the correlation unit 402 using a registration message (e.g. the CORR_MSG_XDRINFO message discussed below).  The event contains the signaling session identifier along with media plane information.  The media information contains for example possible media path(s) on which media plane data of the service may flow.  A media path may be for example identified by the IP address and port tuples identified in the signaling session.  The signaling plane probe 401 advantageously determines the signaling session identifier and transmits it along with the media information, eliminating the need for a reverse communication channel from the correlation unit 402 to the signaling plane probe 401.” [0107]).
Srinivasan further discloses one or more session identifiers associated with the preceding path to the network device on which the one or more preceding network devices forwarded the received traceroute packet (“insert a first session identifier into a payload of the first packet, where the first session identifier identifies a first session of the first packet receiver” [0006]. The packet receiver identifies the associated path or route (“generate the first packet for sending to the first packet receiver by a first route” [0006]).
	
Regarding claim 3
Vobbilisetty, as modified by Kruger and Srinivasan, previously discloses the method of claim 1, 
Kruger further discloses wherein modifying the payload of the received traceroute packet (i.e. “probe” [0037]) to include the respective session identifier for the path (“the processing unit of the signaling plane probe is adapted to generate a hash value based on the identified one or more media data paths of the media plane of the service, the hash value being used as the signaling session identifier.” [0056]) further comprises modifying the payload of the received traceroute packet to include a network address of the network device on the path associated with the respective session identifier (“The media plane probe's processing unit may be for example also adapted to include to the correlation request message a destination IP address and port number and a source IP address and port number comprised by packets conveying media plane data of one of the services, and to associate a media data path indicated by the source IP address and port number and a media data path indicated by the destination IP address and port number to the signaling session identifier comprised in the correlation response message.” [0068]; [0048])
Srinivasan further discloses wherein modifying the payload of the received traceroute packet to include the respective session identifier for the path (“insert a first session identifier into a payload of the first packet, where the first session identifier identifies a first session of the first packet receiver” [0006]) further comprises modifying the payload of the received traceroute packet to include a network address of the network device on the path associated with the respective session identifier (“Typically, network traffic is transmitted in the form of data packets, where each data packet includes a header and a payload.  The header contains information regarding the source address, destination address, size, transport protocol used to transmit the data packet, and various other information associated with the data packet.  The payload contains the actual data to be transmitted to the receiving system.” [0004]).

Regarding claim 4 (Currently Amended)
Vobbilisetty, as modified by Kruger and Srinivasan, previously discloses the method of claim 1, wherein sending the message indicating the number of paths comprises:
Vobbilisetty further discloses configuring, by the network device, a new protocol data unit (PDU) (“TRILL-OAM (TOAM) PDU 300 contains fields common to a TRILL PDU, including the outer Ethernet header, the TRILL header, the inner Ethernet header, and the FCS.  In addition, the Ethertype/length field of the Ethernet payload within TRILL-OAM PDU 300 is set as TOAM to specify that the TRILL PDU is a TRILL-OAM PDU.  The OAM-specific information is carried in the original Ethernet payload field, which includes a TOAM header field and a payload field.” [0060]; Figs. 2 and 3) including an indicator representing the number of paths of the plurality of paths of the network device (“The path-detecting response packet includes information about the next hop, such as every possible node to which to forward the packet.  Otherwise, the intermediate node forwards the packet to a next node in the route.  The path-detecting request packet includes an optional source address, a destination address, and a transaction identifier which is incremented each time such a packet is sent.” [0046]); 
and sending, by the network device, the indicator to the source network device (“If an intermediate node receives a path-detecting request packet having the hop count set as 1, the intermediate node processes the packet, and sends a path-detecting response packet back to the source node.” [0046]).

Regarding claim 5
Vobbilisetty, as modified by Kruger and Srinivasan, previously discloses the method of claim 4, 
Vobbilisetty further discloses wherein configuring the indicator further comprises configuring the indicator to include one or more network addresses of one or more next-hops on the plurality of paths of the network device (“The path-detecting response packet includes information about the next hop, such as every possible node to which to forward the packet.  Otherwise, the intermediate node forwards the packet to a next node in the route.  The path-detecting request packet includes an optional source address, a destination address, and a transaction identifier which is incremented each time such a packet is sent.  The transaction identifier can associate a response packet with a request packet. Each time the source node receives a response packet, it displays the address of the node from which the response is sent and the round trip time.  In addition to providing all possible routes to the source node, an intermediate node can also provide the exact path that an actual data packet would take in order to get to the destination node by hashing the data payload included in the path-detecting request packets.” [0046]).

Regarding claim 7 (Currently Amended)
Vobbilisetty, as modified by Kruger and Srinivasan, previously discloses the method of claim 6, wherein constructing the response to the received second traceroute packet comprising the session identifier further comprises:
Vobbilisetty further discloses constructing the response to include one or more network addresses of one or more preceding network devices that forwarded the received traceroute packet to the network device (“If an intermediate node receives a path-detecting request packet having the hop count set as 1, the intermediate node processes the packet, and sends a path-detecting response packet back to the source node. The path-detecting response packet includes information about the next hop, such as every possible node to which to forward the packet.  Otherwise, the intermediate node forwards the packet to a next node in the route.  The path-detecting request packet includes an optional source address, a destination address, and a transaction identifier which is incremented each time such a packet is sent.” [0046]), wherein the one or more preceding network devices are positioned between the network device and the source network device (“Along the route, each intermediate node sends a response packet to the source node.  The receipt of response packets from all intermediate nodes and the destination node facilitates the mapping of possible route from the source node to the destination node.” [0059]; Fig. 5); and
sending, by the network device, the response to the received second traceroute packet towards the source network device (“the intermediate node processes the packet, and sends a path-detecting response packet back to the source node” [0046]).

Regarding claim 8 (Currently Amended)
Vobbilisetty, as modified by Kruger and Srinivasan, previously discloses the method of claim 6, 
Kruger further discloses wherein configuring the response to the received second traceroute packet comprises configuring an Internet Control Message Protocol (ICMP) packet (“an error message (e.g. an ICMP error message) is sent 1204 on the media plane” [0161]).

Regarding claim 9
Vobbilisetty, as modified by Kruger and Srinivasan, previously discloses the method of claim 1, 
Vobbilisetty further discloses wherein the plurality of paths comprises a plurality of Equal Cost Multi-Path (ECMP) paths (“If the received path-detecting request is a discovery request (as indicated by the flags field), the intermediate node responds to the request with all possible ECMP paths from the source to the destination.  Upon receiving a path discovery request, the intermediate node gets all the ECMP routes based on the inner MAC DA from its ASIC, and packs these ECMP routes into the data TLV fields of the response packet.” [0069]; [0067]).

Regarding claim 10 (Currently Amended)
Vobbilisetty discloses a method comprising:
sending, by a source network device (i.e. “source node”), a traceroute packet (i.e. “path-detecting request packet”; “the problem of route detection between TRILL nodes is solved by allowing a source node to send a number of path-detecting request packets to a destination node and determining whether corresponding response packets are received.  During operation, the source node constructs a number of path-detecting request packets having incremental hop counts, and sequentially transmits these packets to the destination node.  If an intermediate node receives a path-detecting request packet having the hop count set as 1, the intermediate node processes the packet, and sends a path-detecting response packet back to the source node. The path-detecting response packet includes information about the next hop, such as every possible node to which to forward the packet.  Otherwise, the intermediate node forwards the packet to a next node in the route.” [0046]) to an intermediate network device (i.e. “intermediate node”) coupled to a plurality of paths (“The path-detecting response packet includes information about the next hop, such as every possible node to which to forward the packet.” [0046]) for reaching a destination network device (i.e. “destination node”), wherein the intermediate network device is positioned between the source network device and the destination network device (“Along the route, each intermediate node sends a response packet to the source node.  The receipt of response packets from all intermediate nodes and the destination node facilitates the mapping of possible route from the source node to the destination node.” [0059]; Fig. 5);
receiving, by a source network device (i.e. “source node”) and from the intermediate network device, a message (i.e. “path-detecting response packet”) indicating a number of paths of the plurality of paths available to the intermediate network device (i.e. “intermediate node”) for reaching the destination network device (i.e. “destination node”) to be traced (“If an intermediate node receives a path-detecting request packet having the hop count set as 1, the intermediate node processes the packet, and sends a path-detecting response packet back to the source node. The path-detecting response packet includes information about the next hop, such as every possible node to which to forward the packet.  Otherwise, the intermediate node forwards the packet to a next node in the route.” [0046]); and
receiving, by the source network device (i.e. “source node”) and from the intermediate network device (i.e. “intermediate node”), respective responses to the traceroute packet for the paths (“Along the route, each intermediate node sends a response packet to the source node.  The receipt of response packets from all intermediate nodes and the destination node facilitates the mapping of possible route from the source node to the destination node.” [0059]).
Vobbilisetty does not specifically teach wherein each of the respective responses comprises a modified payload including a respective session identifier for a corresponding path of the plurality of paths.
In an analogous art, Kruger discloses wherein each of the respective responses (i.e. “correlation response message”) comprises a modified payload  including a respective session identifier (The media plane probe's processing unit may be for example also adapted to include to the correlation request message a destination IP address and port number and a source IP address and port number comprised by packets conveying media plane data of one of the services, and to associate a media data path indicated by the source IP address and port number and a media data path indicated by the destination IP address and port number to the signaling session identifier comprised in the correlation response message.” [0068]) for a corresponding path of the plurality of paths (“The signaling plane probe registers the signaling sessions and their media data paths at a correlation unit in the network using the signaling session identifiers as a key, which allows a probe monitoring the media plane traffic of services (i.e. a media plane probe) to query the correlation unit for respective signaling session identifiers that correspond to media data paths detected in the media plane traffic monitored by the media plane probe thereby establishing the correlation between given media paths and signaling sessions of the services.” [0037])
(Kruger [0037]).
Kruger uses a hash value as a session identifier.
In an analogous art, in another embodiment, Srinivasan discloses a different method to generate a session identifier by modifying a payload of the received traceroute packet (i.e. “test packet” [0019]; [0053]) to include a respective session identifier for the path (“generate a first packet for sending to a first packet receiver by a first route; insert a first session identifier into a payload of the first packet, where the first session identifier identifies a first session of the first packet receiver” [0007] and furthermore “a session identifier may be assigned to each session of a packet receiver, and may be embedded in the payload of test packets sent to the packet receiver.” [0019]; [0078])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vobbilisetty’s system for detecting a path between two nodes, as modified by Kruger, to include Srinivasan’s method for validating network traffic routing, in order to effectively perform network routing diagnosis “The method includes generating a first packet for sending to a first packet receiver by a first route; inserting a first session identifier into a payload of the first packet, where the first session identifier identifies a first session of the first packet receiver; sending the first packet to a packet classifier;" Srinivasan [0005]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Srinivasan’s method for validating network traffic routing into Vobbilisetty’s system for detecting a path between two nodes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11
Vobbilisetty, as modified by Kruger and Srinivasan, previously discloses the method of claim 10, wherein receiving the one or more respective responses comprises:
Vobbilisetty further discloses receiving one or more network addresses (“The path-detecting response packet includes the MAC address and port number of the next hop” [0046]) of one or more intermediate network devices (i.e. “intermediate node”) along the corresponding path of the plurality of paths, wherein the one or more intermediate network devices forwarded a respective modified traceroute packet (“The path-detecting response packet includes information about the next hop, such as every possible node to which to forward the packet.  Otherwise, the intermediate node forwards the packet to a next node in the route.” [0046]) toward the destination network device (i.e. “destination node”) on the corresponding path (“In response to the TTL value being 1, which means the packet cannot be forwarded further, intermediate node 510 constructs a path-detecting response packet and sends it back to source node 500 (operation 514).  The path-detecting response packet includes the MAC address and port number of the next hop, to which intermediate node 510 would forward the packet to the destination node.  The outer MAC DA of the response packet is now set as the MAC address of source node 500.” [0073]).
	
Regarding claim 12 (Currently Amended)
Vobbilisetty, as modified by Kruger and Srinivasan, previously discloses the method of claim 10, further comprising:
Vobbilisetty further discloses receiving, by the source network device and from the intermediate network device, an indicator representing a number of paths of the plurality of paths of the intermediate network device (“The path-detecting response packet includes information about the next hop, such as every possible node to which to forward the packet.  Otherwise, the intermediate node forwards the packet to a next node in the route.  The path-detecting request packet includes an optional source address, a destination address, and a transaction identifier which is incremented each time such a packet is sent.” [0046]);
determining, by the source network device and based on the indicator, whether the source network device has received a respective response for each of a plurality of modified traceroute packets generated by the intermediate network device and outputted on respective paths of the plurality of paths toward the destination network device (“Along the route, each intermediate node sends a response packet to the source node.  The receipt of response packets from all intermediate nodes and the destination node facilitates the mapping of possible route from the source node to the destination node.” [0059]); and
in response to determining the source network device has received the respective response for each path of the plurality of paths, configuring, by the source network device, another traceroute packet with an incremented Time-to-Live (TTL) value (“If a valid response is received by response-receiving mechanism 612, then display mechanism 616 will display the arrival of the response packet along with the round trip time statistics.  Based on the received response packet, request-generation mechanism 608 may generate more request packets with incremented TTL values.” [0084]).

Regarding claim 13 (Currently Amended)
Vobbilisetty, as modified by Kruger and Srinivasan, previously discloses the method of claim 12, further comprising:
Vobbilisetty further discloses in response to determining the source network device has received the respective response for each path of the plurality of paths, constructing, by the source network device and based on the responses, a traceroute tree for each path of the plurality of paths (“Along the route, each intermediate node sends a response packet to the source node.  The receipt of response packets from all intermediate nodes and the destination node facilitates the mapping of possible route from the source node to the destination node.” [0059]).

Regarding claim 14
Vobbilisetty, as modified by Kruger and Srinivasan, previously discloses the method of claim 10, 
Kruger further discloses wherein sending the traceroute packet comprises sending a respective session identifier for corresponding paths from the source network device to the destination network device (“The media plane probe's processing unit may be for example also adapted to include to the correlation request message a destination IP address and port number and a source IP address and port number comprised by packets conveying media plane data of one of the services, and to associate a media data path indicated by the source IP address and port number and a media data path indicated by the destination IP address and port number to the signaling session identifier comprised in the correlation response message.” [0068]).
Srinivasan further discloses wherein sending the traceroute packet comprises sending a respective session identifier for corresponding paths (first route, second route etc.) from the source network device to the destination network device (“At ST 530, a session ID may be inserted into each test packet payload. For example, referring to FIGS. 1A-1B and 2, the packet generator (157) may embed the corresponding session ID (i.e., the session ID assigned to the target packet receiver (160, 165)) in each test packet payload.” [0078] and furthermore (“Typically, network traffic is transmitted in the form of data packets, where each data packet includes a header and a payload.  The header contains information regarding the source address, destination address, size, transport protocol used to transmit the data packet, and various other information associated with the data packet.  The payload contains the actual data to be transmitted to the receiving system.” [0004]).

Regarding claim 15
Vobbilisetty, as modified by Kruger and Srinivasan, previously discloses the method of claim 14, 
Vobbilisetty further discloses wherein sending the traceroute packet further comprises sending a network address of the source network device (“The path-detecting request packet includes an optional source address, a destination address, and a transaction identifier which is incremented each time such a packet is sent.  The transaction identifier can associate a response packet with a request packet.” [0046]).

Regarding claim 16
Vobbilisetty, as modified by Kruger and Srinivasan, previously discloses the method of claim 10, wherein receiving respective responses further comprises: 
Srinivasan further discloses receiving one or more network addresses (“Typically, network traffic is transmitted in the form of data packets, where each data packet includes a header and a payload.  The header contains information regarding the source address, destination address, size, transport protocol used to transmit the data packet, and various other information associated with the data packet.  The payload contains the actual data to be transmitted to the receiving system.” [0004]) associated with the respective session identifier (“the session ID assigned to the target packet receiver (160, 165)) in each test packet payload” [0078]), wherein the one or more network addresses are the one or more network devices that forwarded the traceroute packet on the corresponding path (each test packet being forwarded to a specific route “generating a first packet for sending to a first packet receiver by a first route” [0005]).

Regarding claim 17 (Currently Amended)
Vobbilisetty discloses a network device (i.e. “intermediate node”) comprising:
a plurality of network interfaces (e.g. “socket interface 714” in Fig. 7), each of the network interfaces coupled to a different path of a plurality of paths (see Fig. 1) for reaching a destination network device (i.e. “destination node”), wherein the network device is positioned (“Along the route, each intermediate node sends a response packet to the source node.  The receipt of response packets from all intermediate nodes and the destination node facilitates the mapping of possible route from the source node to the destination node.” [0059]; Fig. 5) between a source network device (i.e. “source node”) and the destination network device (i.e. “destination node”); one or more hardware-based processors configured to:
receive a traceroute packet destined for the destination device (i.e. “path-detecting request packet”; “the problem of route detection between TRILL nodes is solved by allowing a source node to send a number of path-detecting request packets to a destination node and determining whether corresponding response packets are received.  During operation, the source node constructs a number of path-detecting request packets having incremental hop counts, and sequentially transmits these packets to the destination node.  If an intermediate node receives a path-detecting request packet having the hop count set as 1, the intermediate node processes the packet, and sends a path-detecting response packet back to the source node. The path-detecting response packet includes information about the next hop, such as every possible node to which to forward the packet.  Otherwise, the intermediate node forwards the packet to a next node in the route.” [0046]);
send, to the source network device, a message indicating a number of paths of the plurality of paths available (“The path-detecting response packet includes information about the next hop, such as every possible node to which to forward the packet.” [0046]) to the network device for reaching the destination network device to be traced (“If an intermediate node receives a path-detecting request packet having the hop count set as 1, the intermediate node processes the packet, and sends a path-detecting response packet back to the source node. The path-detecting response packet includes information about the next hop, such as every possible node to which to forward the packet.” [0046]); and
in response to sending the message indicating the number of paths, for each path of the plurality of paths:
generate, from the received traceroute packet (“The path-detecting request packet arrives at intermediate node 510, which traps the packet to its processor (operation 508).” [0073]), a respective modified traceroute packet for the path by modifying a payload of the received traceroute packet (“In one embodiment, intermediate node 510 traps a received packet to its processor if the Ethertype field contained in the packet payload indicates the packet is a TRILL OAM packet.  In a further embodiment, intermediate node 510 traps a received packet to its processor if the HC field in the TRILL header has a value of 1. Intermediate node 510 examines the TOAM header (operation 512).” [0073]);
forward the respective modified traceroute packet for the path on the path: receive a response for the respective modified traceroute packet (“If the received path-detecting request is a discovery request (as indicated by the flags field), the intermediate node responds to the request with all possible ECMP paths from the source to the destination.  Upon receiving a path discovery request, the intermediate node gets all the ECMP routes based on the inner MAC DA from its ASIC, and packs these ECMP routes into the data TLV fields of the response packet.  Each route will be in the form of [RBridge, slot/port, flag] with RBridge and slot/port being two separate 32-bit entities, and flag being an 8-bit entity.  Similar to the flags field in the TOAM header, the flag field in the data TLV can be used to indicate whether a particular route is routable.  If a route can be used to forward the packet, bit 7 of the flag field will be set as 1; otherwise, it is set as 0.  Note that, because more than one route can be included in the data TLV, a flag per route is needed.” [0069]); and
send the response for the respective modified traceroute packet to the source network device (“In response to the TTL value being 1, which means the packet cannot be forwarded further, intermediate node 510 constructs a path-detecting response packet and sends it back to source node 500 (operation 514).  The path-detecting response packet includes the MAC address and port number of the next hop, to which intermediate node 510 would forward the packet to the destination node.” [0073]).
Vobbilisetty does not specifically teach modifying a payload of the received traceroute packet to include a respective session identifier for the path, and wherein the response comprises the respective session identifier for the path.
In an analogous art, Kruger discloses modifying a payload of the received traceroute (i.e. “probe” [0037]) packet (“the processing unit of the signaling plane probe is adapted to generate a hash value based on the identified one or more media data paths of the media plane of the service, the hash value being used as the signaling session identifier.” [0056]) to include a respective session identifier for the path (“The signaling plane probe registers the signaling sessions and their media data paths at a correlation unit in the network using the signaling session identifiers as a key, which allows a probe monitoring the media plane traffic of services (i.e. a media plane probe) to query the correlation unit for respective signaling session identifiers that correspond to media data paths detected in the media plane traffic monitored by the media plane probe thereby establishing the correlation between given media paths and signaling sessions of the services.” [0037])
and wherein the response (i.e. “correlation response message”) comprises the respective session identifier for the path (The media plane probe's processing unit may be for example also adapted to include to the correlation request message a destination IP address and port number and a source IP address and port number comprised by packets conveying media plane data of one of the services, and to associate a media data path indicated by the source IP address and port number and a media data path indicated by the destination IP address and port number to the signaling session identifier comprised in the correlation response message.” [0068]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vobbilisetty’s system for detecting a path between two nodes, to include Kruger’s method for correlating media data paths and a signaling session of a service, in order to effectively perform network routing diagnosis (Kruger [0037]).
Kruger uses a hash value as a session identifier.
In an analogous art, in another embodiment, Srinivasan discloses a different method to generate a session identifier by modifying a payload of the received traceroute packet (i.e. “test packet” [0019]; [0053]) to include a respective session identifier for the path (“generate a first packet for sending to a first packet receiver by a first route; insert a first session identifier into a payload of the first packet, where the first session identifier identifies a first session of the first packet receiver” [0007] and furthermore “a session identifier may be assigned to each session of a packet receiver, and may be embedded in the payload of test packets sent to the packet receiver.” [0019]; [0078])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vobbilisetty’s system for detecting a path between two nodes, as modified by Kruger, to include Srinivasan’s method for validating network traffic routing, in order to effectively perform network routing diagnosis “The method includes generating a first packet for sending to a first packet receiver by a first route; inserting a first session identifier into a payload of the first packet, where the first session identifier identifies a first session of the first packet receiver; sending the first packet to a packet classifier;" Srinivasan [0005]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Srinivasan’s method for validating network traffic routing into Vobbilisetty’s system for detecting a path between two nodes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 19 (Currently Amended)
The network device of claim 17, wherein to send the message indicating the number of paths, the one or more hardware-based processors are further configured to:
configure a new protocol data unit (PDU) including an indicator representing the number of paths of the plurality of paths; and send the indicator to the source network device.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 19 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 20 (Currently Amended)
Vobbilisetty discloses a source network device (i.e. “source node”) comprising:
one or more hardware-based processors configured to:
send a traceroute packet to an intermediate network device coupled to a plurality of paths for reaching a destination network device, wherein the intermediate network device is positioned between the source network device and the destination network device;
receive, from the intermediate network device, a message indicating a number of paths of the plurality of paths available to the intermediate network device for reaching the destination network device to be traced; and
receive, from the intermediate network device, respective responses to the traceroute packet for the paths, wherein each of the respective responses comprises a modified payload including a respective session identifier for a corresponding path of a plurality of paths.
The scope and subject matter of apparatus claim 20 is drawn to the apparatus of using the corresponding method claimed in claim 10. Therefore apparatus claim 20 corresponds to method claim 10 and is rejected for the same reasons of obviousness as used in claim 10 rejection above.

Regarding claim 21 (Currently Amended)
The source network device of claim 20, wherein the one or more hardware-based processors are further configured to:
receive, from the intermediate network device, an indicator representing the number of paths of the plurality of paths of the intermediate network device;
determine, based on the indicator, whether the source network device has received a respective response for each of a plurality of modified traceroute packets generated by the intermediate network device and outputted on respective ones of the plurality of paths toward the destination network device; and
in response to determining the source network device has received the respective response for each of the plurality of paths, configure another traceroute packet with an incremented Time-to-Live (TTL) value.
The scope and subject matter of apparatus claim 21 is drawn to the apparatus of using the corresponding method claimed in claim 12. Therefore apparatus claim 21 corresponds to .

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vobbilisetty, in view of Kruger and Srinivasan, and further in view of Wei US Pub 2013/0286859 (hereinafter “Wei”). 
Regarding claim 6 (Currently Amended)
Vobbilisetty, as modified by Kruger and Srinivasan, previously discloses the method of claim 1, wherein the traceroute packet comprises a first traceroute packet, the method further comprising:
Vobbilisetty further discloses receiving, by the network device, a second traceroute packet (“The path-detecting request packet arrives at intermediate node 510, which traps the packet to its processor (operation 508).  In one embodiment, intermediate node 510 traps a received packet to its processor if the Ethertype field contained in the packet payload indicates the packet is a TRILL OAM packet.” [0073]): 
determining, by the network device, and in response to decrementing a Time-to-Live (TTL) value of the received traceroute packet, (“The TTL field is similar to the hop count (HC) field in the TRILL header.  Each time the packet passes a node, the TTL value is decremented by one.” [0064]); 
Vobbilisetty, Kruger, and Srinivasan do not specifically teach whether TTL value is zero and  in response to determining the TTL value is zero, constructing, by the network device, a response to the received second traceroute packet comprising a session identifier included with the received traceroute packet.
In an analogous art, Wei discloses whether TTL value is zero and in response to determining the TTL value is zero, constructing, by the network device, a response (i.e. “ICMP timeout packet”) to the received second traceroute packet comprising a session identifier (as taught by Kruger and Srinivasan) included with the received traceroute packet (“A router receiving the ICMP echo request packet reduces the TTL by 1, and if the router finds that the TTL is 0, the router discards the packet, and returns an ICMP timeout packet (type 11) to the source end.  In this way, an address of a certain router may be obtained.  If the address of the certain router is not obtained, it is considered that the router is faulty.” [0009]; [0074]; [0086]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vobbilisetty’s system for detecting a path between two nodes, as modified by Kruger and Srinivasan, to include Wei’s fault detection method, in order to effectively perform more efficient network fault detection (Wei [0011]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Wei’s fault detection method into Vobbilisetty’s system for detecting a path between two nodes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18 (Currently Amended)
The network device of claim 17, wherein the traceroute packet comprises a first traceroute packet, wherein the one or more hardware-based processors are further configured to:
receive a second traceroute packet;
determine, in response to decrementing a Time-to-Live (TTL) value of the received traceroute packet, whether the TTL value is zero; and in response to determining the TTL value is zero, construct a response comprising a session identifier included with the received traceroute packet.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/JAE Y LEE/Primary Examiner, Art Unit 2466